                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                Plaintiff,
                                                           Case No. 16-CR-177
       v.

TRAVIS M. KAMPS,

                Defendant.


              GOVERNMENT’S RESPONSE TO DEFENDANT’S REQUEST FOR
                          COMPASSIONATE RELEASE



       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United States

Attorney, respectfully submits its response to the defendant’s motion for compassionate release

as follows:

       1.     On April 21, 2017, this Court sentenced the defendant to 60 months of

              imprisonment, to be followed by five years of supervised release, for receipt of child

              pornography, in violation of Title 18 United States Code, Section 2252A(a)(2). The

              defendant is currently serving this sentence at the minimum-security federal

              correctional institution in Elkton, Ohio (Elkton FCI). Elkton has been identified as

              the BOP facility with the highest number of prisoner fatalities, nine deaths as of May

              11, 2020. According to the Bureau of Prisons (BOP) website, the defendant’s

              expected release date is October 27, 2021.




            Case 1:16-cr-00177-WCG Filed 05/11/20 Page 1 of 3 Document 24
2.     On May 4, 2020, the defendant filed a motion with this Court seeking compassionate

       release pursuant to 18 U.S.C. § 3582(b)(1)(A). In support of his motion, the

       defendant states that he suffers from numerous serious health issues, including

       hypertension, obesity, and kidney disease (Alport Syndrome). These health issues

       make him vulnerable to the effects of COVID-19 and raise a serious risk of death in

       the confined prison setting.

3.     The defendant further states that on April 18, 2020, he submitted a request for

       compassionate release to the BOP and has yet to receive a response. The defendant

       has been identified as “medically vulnerable” by the BOP pursuant to an evaluation

       ordered by the District Court in the Northern District of Ohio. That court ordered

       that Kamps and other similarly situated prisoners be transferred to another BOP

       facility, released to home confinement, or released pursuant to any other method

       available to the warden. Based on a review of court filings in that case, the BOP has

       yet to comply with that court’s order.

4.     The parties and the U.S. Probation office agree that Kamps was recommended for

       release to a Residential Reentry Center (halfway house) sometime in the late

       Summer or early Fall of 2020. As such, Kamps has already served approximately

       70% and possibly as much as 90% of his confinement time. The defendant proposes

       that if he is released he will reside with his parents in Seymour, Wisconsin.

5.     After a review of the defendant’s medical history, the circumstances particular to

       Elkton FCI, and the defendant’s approaching release date, the government has no

       objection to the defendant’s motion.




     Case 1:16-cr-00177-WCG Filed 05/11/20 Page 2 of 3 Document 24
Respectfully submitted this 11th day of May, 2020.

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                                     By: s/Daniel R. Humble
                                                     DANIEL R. HUMBLE
                                                     Assistant United States Attorney
                                                     Eastern District of Wisconsin
                                                     205 Doty Street, Suite 301
                                                     Green Bay, WI 54301
                                                     WI Bar No. 1035970
                                                     Phone: (920) 884-1066




 Case 1:16-cr-00177-WCG Filed 05/11/20 Page 3 of 3 Document 24
